Exhibit 10(vvv)

GUARANTEE

by

THE BANK OF NEW YORK COMPANY, INC.

February 27, 2006

 

 

 

 

 

BNCI Guarantee



--------------------------------------------------------------------------------

GUARANTEE

THIS GUARANTEE (this “Guarantee”) is made as of February 27, 2006, by The Bank
of New York Company, Inc., a New York corporation (together with its permitted
successors and assigns, “Guarantor”),

IN FAVOR OF Fructibail Invest, a French société civile having its registered
office at 115, rue Montmartre, 75002 Paris and registered under number 485 307
904 R.C.S. with the Registre du commerce et des sociétés of Paris
(“Fructibail”).

RECITALS:

WHEREAS, Guarantor owns, directly or indirectly, all of the outstanding shares
in 4101 Austin Boulevard Corp. (“Austin”), a New York corporation, and Natexis
Banques Populaires, a French société anonyme, owns, directly or indirectly, all
of the equity interests in Fructibail.

WHEREAS, Austin, as Landlord, and Fructibail, as Tenant, are contemporaneously
herewith entering into a Real Estate Lease dated February 27, 2006 for the land
and improvements located at 101 Barclay Street, New York, New York and One Wall
Street, New York, New York (the “Real Estate Lease”).

WHEREAS, Guarantor, Austin and Fructibail are contemporaneously herewith
entering into a Supplemental Agreement dated February 27, 2006, setting forth
certain additional understandings and agreements with respect to the Real Estate
Lease (the “Supplemental Agreement”).

WHEREAS, the execution and delivery of this Guarantee is a condition precedent
to Austin entering into the Real Estate Lease.

NOW, THEREFORE, in consideration of the foregoing and as a material inducement
to Fructibail to enter into the Real Estate Lease:

Section 1. Definitions and Interpretation.

1.1 Certain Defined Terms. Except as expressly provided herein, terms defined in
the Real Estate Lease are used herein as defined therein. In addition, as used
herein, the following term shall have the following meaning:

“Guaranteed Obligations” shall have the meaning ascribed to such term in
Section 2. 1 hereof.

1.2 Interpretation. In this Guarantee, unless a clear contrary intention
appears:

(a) The singular includes the plural and vice versa;

 

   BNCI Guarantee    2



--------------------------------------------------------------------------------

(b) Reference to any person (i) includes a reference to any individual, firm,
joint venture, joint stock company, company, corporation, trust, government,
state, agency of a state, association or partnership, regardless of whether such
person has legal personality; and (ii) includes such person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
the Real Estate Lease, and reference to a person in a particular capacity
excludes such person in any other capacity or individually;

(c) Reference to any gender includes the other genders;

(d) Reference to any agreement (including this Guarantee and the Real Estate
Lease), document or instrument means such agreement, document or instrument as
amended or modified and in effect from time to time in accordance with the terms
thereof;

(e) Reference to any Section shall mean such section hereof;

(f) “Hereunder,” “hereof”, “hereto” and words of similar import shall deemed
references to this Guarantee as a whole and not to any particular Section or
other provision hereof;

(g) “Including” and “include” shall mean including without limiting the
generality of any description preceding such term; and

(h) Relative to the determination of any period of time, “from” means “from and
including” and “to” means “to but excluding”.

Section 2. The Guarantee.

2.1 Guarantee. Guarantor hereby irrevocably and unconditionally (i) guarantees
to Fructibail the due payment and performance of Austin’s obligations under the
Real Estate Lease and the Supplemental Agreement, in each case in accordance
with the terms thereof and (ii) agrees to reimburse Fructibail for, and hold
Fructibail harmless from and against, any and all losses, damages, claims,
expenses, deficiencies, liabilities and costs (including, without limitation,
reasonable attorneys’ fees and disbursements) incurred, suffered or sustained by
Fructibail and/or its successors and assigns as a result of or arising out of,
in connection with or resulting from, the enforcement of this Guarantee against
Guarantor (the obligations of Guarantor under clauses (i) and (ii) above being
referred to hereinafter, collectively, as “Guaranteed Obligations”). If any
deduction for any Withholding Tax is required by law to be made from any payment
due under this Guarantee, Guarantor shall make the required deduction and remit
the amount so deducted to the appropriate governmental authority. In addition,
Guarantor shall increase the amount of the payment as may be necessary so that
the other party receives, after deduction of the required Withholding Tax
(including any Withholding Tax imposed on the additional payment required to be
made pursuant to this sentence), the full amount that it would have received
absent the imposition of such Withholding Tax; provided, however, the amount by
which Guarantor shall increase any payment shall not exceed the amount by which
Austin would have been required to increase the payment on account of which the
payment by Guarantor is being made if Austin had made such payment.

 

   BNCI Guarantee    3



--------------------------------------------------------------------------------

2.2 Guaranteed Obligations Unconditional. The obligations of Guarantor under
Section 2.1 hereof are irrevocable, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of the Real
Estate Lease, the value of Austin, or any substitution, release or exchange of
any other guarantee of or security for any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not affect the liability of
Guarantor hereunder:

(a) at any time or from time to time, without notice to Guarantor, the time for
any performance of or compliance with any of the Guaranteed Obligations shall be
extended, or

(b) such performance or compliance shall be waived;

(c) any change in the existence, structure or ownership of Austin pursuant to
Section 12.1 of the Real Estate Lease or the Real Estate Sublease or otherwise
or any assignment by the Landlord pursuant to Section 17.1 of the Real Estate
Lease;

(d) any other circumstances relating to the Guaranteed Obligations that might
otherwise constitute a legal or equitable discharge of or defense to this
Guarantee.

Guarantor hereby expressly waives: all diligence in collection or protection of
or realization upon any Guaranteed Obligation; all notices whatsoever; and any
requirement that Fructibail exhaust any right, power or remedy or proceed under
the Real Estate Lease, or against any other person under any other guarantee of,
or security for, any of the Guaranteed Obligations.

2.3 Manner of Dealing. Fructibail, without notice to Guarantor, shall have the
right to deal in any manner it sees fit with any Guaranteed Obligation and with
any security or guaranty for such Guaranteed Obligation, and, without limiting
the foregoing, Fructibail may agree to amendments or waivers under the Real
Estate Lease, and may grant extensions or renewals of all or any part of any
such Guaranteed Obligation, and may, at any time and from time to time, release
all or any part of the security or guaranty for, or demand or receive additional
security or guaranty for, any such Guaranteed Obligation under the Real Estate
Lease, or subordinate any or all of the Guaranteed Obligations to any other
obligations of or claim against any other guarantor, whether owing to or
existing in favor of Fructibail or any other party.

2.4 NBP’s Pursuit of Remedies. (a) Guarantor waives any and all statutory or
other right that guarantor may otherwise have to require Fructibail to
(i) proceed against Austin any other guarantor; or (ii) pursue any other remedy
in their power whatsoever. Guarantor waives any defense arising out of the
absence, impairment or loss of any right or remedy against Austin or any other
guarantor or any such security whether resulting from the exercise by Fructibail
of any right or remedy either of them may have against Austin or any other
guarantor.

(b) It is agreed that the obligations of Guarantor hereunder shall be primary
and this Guarantee shall be enforceable against Guarantor without the necessity
for any

 

   BNCI Guarantee    4



--------------------------------------------------------------------------------

suit or proceeding of any kind or nature whatsoever brought by Fructibail
against Austin or its respective successors or assigns or any other party or
against any security for the payment of the Guaranteed Obligations and without
the necessity of any notice of non-payment or non-observance or of any notice of
acceptance of this Guarantee or of any notice of demand to which Guarantor might
otherwise be entitled (including, without limitation, diligence, presentment,
notice of maturity, extension of time, protest, notice of dishonor or default,
change in nature or form of the Guaranteed Obligations, acceptance of further
security, release of further security, imposition or agreement arrived at as to
the amount of or the terms of the Guaranteed Obligations, notice of adverse
change in Austin’s financial condition and any other fact that might materially
increase the risk to Guarantor), all of which Guarantor hereby expressly waives.
This is a guarantee of payment and not of collection. Guarantor hereby expressly
agrees that the validity of this Guarantee and the obligations of Guarantor
hereunder shall in no way be terminated, affected, diminished, modified or
impaired by reason of the assertion of or the failure to assert by Fructibail
against Austin, or its successors or assigns, any of the rights or remedies
reserved to Fructibail pursuant to the provisions of the Real Estate Lease.

2.5 Continuing Guarantee. This Guarantee shall be a continuing guaranty and the
liability of Guarantor hereunder shall in no way be terminated, affected,
modified, impaired or diminished (to the extent permitted by law) by reason of
the happening, from time to time, of any of the following, although without
notice or the further consent of Guarantor:

(a) any assignment, amendment, modification or waiver of or change in any of the
terms, covenants, conditions or provisions of the Real Estate Lease or the
invalidity or unenforceability of the foregoing; or

(b) Guarantor; or any extension of time that may be granted by Fructibail to
Austin or

(c) any action that Fructibail or Austin may take or fail to take under or
respect of the Real Estate Lease or by reason of any waiver of, or failure to
enforce any of the rights, remedies, powers or privileges available to
Fructibail under this Guarantee or available to Fructibail at law, equity or
otherwise, or any action on the part of Fructibail or Austin granting indulgence
or extension in any form whatsoever; or

(d) any dealing, transaction, matter or thing occurring between Fructibail and
Austin; or

(e) any sale, exchange, release, or other disposition of any property pledged,
mortgaged or conveyed, or any property in which Fructibail has been granted a
lien or security interest to secure any indebtedness of Austin to Fructibail; or

(f) any release of any person or entity who may be liable in any manner for the
payment and collection of any amounts owed by Austin to Fructibail; or

 

   BNCI Guarantee    5



--------------------------------------------------------------------------------

(g) any Tenant Termination Event (as such term is defined in the Real Estate
Lease), whether or not Fructibail has exercised any of its rights and remedies
as set forth in the Real Estate Lease upon the happening of any such Tenant
Termination Event; or

(h) Austin’s and/or Guarantor’s voluntary or involuntary liquidation,
dissolution, sale of all or substantially all of their respective assets and
liabilities, appointment of a trustee, receiver, liquidator, sequestrator or
conservator for all or any part of Austin’s or Guarantor’s assets, insolvency,
bankruptcy, assignment for the benefit of creditors, reorganization,
arrangement, composition or readjustment, or the commencement of other similar
proceedings affecting Austin or Guarantor or any of the assets of either of
them, including, without limitation, (A) the release or discharge of Austin from
the payment and performance of its obligations under the Real Estate Lease by
operation of law, or (B) the impairment, limitation or modification of the
liability Austin, its partners or Guarantor in bankruptcy, or of any remedy for
the enforcement of the Guaranteed Obligations, under the Real Estate Lease, or
Guarantor’s liability under this Guarantee, resulting from the operation of any
present or future provisions of the United States Bankruptcy Code or other
present or future federal, state or applicable statute of law or from the
decision in any court; or

(i) any change in or termination of the ownership interest of Guarantor in
Austin (whether direct or indirect).

Section 3. Representations and Warranties.

Guarantor hereby represents and warrants to Fructibail that:

3.1 Corporate Charter and Authority. Guarantor is a corporation duly
incorporated and in good standing under the laws of the State of New York and
has the corporate power and authority to execute and deliver this Guarantee and
to perform its obligations hereunder.

3.2 Authorization and Validity. Guarantor has taken all necessary corporate
action to authorize the execution and delivery of this Guarantee and the
performance of its obligations hereunder, and this Guarantee has been duly
executed and delivered on behalf of Guarantor. This Guarantee constitutes the
valid and binding obligation of Guarantor, enforceable against Guarantor in
accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or similar laws and legal and equitable principles affecting the
enforcement of creditors’ rights generally.

3.3 No Conflict; Government Consent. The execution and delivery by Guarantor of
this Guarantee, and the undertaking and performance of the obligations expressed
to be assumed by it hereunder, will not conflict with any requirement of
Guarantor’s organizational or governing documents or result in a breach of or a
default under the laws of the United States, or any state or other political
subdivision thereof, or any agreement or instrument to which it is a party or by
which it is bound or in respect of any indebtedness in relation to which it is a
guarantor or a surety, in a manner in which such

 

   BNCI Guarantee    6



--------------------------------------------------------------------------------

conflict, breach or default would, in all reasonable likelihood, have a material
adverse effect on the ability of Guarantor to perform its obligations hereunder.
No consent, license, approval or authorization of, filing with, notice to or
other act by or in respect of any agency or governmental authority or any other
person is required in connection with the execution, delivery or performance of
this Guarantee by Guarantor or the validity or enforceability of this Guarantee
which, if not obtained, would, in all reasonable likelihood, have a material
adverse effect on the ability of Guarantor to perform its obligations hereunder.

3.4 No Investment Company. Guarantor is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

Section 4. Miscellaneous.

4.1 Waiver. No failure on the part of Fructibail to exercise, no delay in
exercising and no course of dealing with respect to any right, power or
privilege under the Real Estate Lease or this Guarantee shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege under this Guarantee preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

4.2 Governing Law and Submission to Jurisdiction. This Guarantee shall be
governed by and construed in accordance with the law of the State of New York.
Each of Guarantor and Fructibail hereby: (a) irrevocably consents and submits to
the jurisdiction of any Federal, state, county or municipal court sitting in the
State of New York in respect to any action or proceeding brought therein by
Guarantor or Austin against Fructibail or by Fructibail against Guarantor or
Austin concerning any matters arising out of or in any way relating to this
Guarantee or the Real Estate Lease; (b) irrevocably waives all objections as
venue and any and all rights it may have to seek a change of venue with respect
to any such action or proceedings; (c) agrees that the law of the State of New
York shall govern in any such action or proceeding and waives any defense to any
action or proceeding granted by the laws of any other country or jurisdiction
unless such defense is also allowed by the laws of the State of New York; and
(d) agrees that any final judgment rendered against it in any such action
proceeding shall be conclusive and may be enforced in any other jurisdiction by
suit on the judgment or in any other manner provided by law. Each of Guarantor
and Fructibail further agrees that any action or proceeding by Fructibail
against Guarantor or Austin, or Guarantor or Austin against Fructibail, as the
case may be, in respect to any matters arising out of or in any way relating to
this Guarantee shall be brought only in the State of New York, County of New
York. The address for service of process upon Guarantor in the State of New York
is The Bank of New York, One Wall Street – 10th Floor, New York, NY 10286,
Attention: General Counsel. Fructibail hereby appoints CT Corporation, having an
office at 111 Eighth Avenue, New York, New York 10011 as its agent who shall be
authorized to accept service of process on its behalf. Each of Guarantor and
Fructibail shall have the right to appoint a successor agent upon notice to
Guarantor, in the case of Fructibail, or Fructibail, in the case of Guarantor,
but, at all times during the term of this agreement,

 

   BNCI Guarantee    7



--------------------------------------------------------------------------------

Guarantor and Fructibail shall each have a duly authorized agent for service of
process in New York State.

4.3 Notices. Any bills, statements, consents, notices, demands, requests or
other communications given or required to be given under this Guarantee shall be
in writing and shall be (1) mailed by certified mail, postage prepaid, return
receipt requested, or (2) sent by nationally recognized overnight air courier
service, or (3) sent by telecopy (provided an identical notice is also sent
simultaneously by mail or overnight courier). All such communications shall be
mailed, sent or delivered, addressed to the party for whom it is intended at its
address set forth below:

if to Guarantor:

The Bank of New York

One Wall Street – 32nd Floor

New York, NY 10286

Attention: Corporate Treasury and Tax

if to Fructibail:

Fructibail Invest

115, rue Montmartre

75002 Paris

Attention: Imed Ben Romdhane

with copy to:

Natexis Bank Populaire

45, rue Saint Dominique

75007 Paris

Attention: Negar Madjlessi

or at such other address or to such other addressee as the party to be served
with notice may have furnished in writing to the party seeking or desiring to
serve notice as a place for the service of notice. Notices shall be deemed given
when receipt is verified by telephone confirmation, or if mailed, when received,
with failure to accept delivery constituting delivery for this purpose. Any
notices received after 5:00 p.m. (New York City time) on a Business Day shall be
deemed delivered on the following Business Day. Any party hereto may change the
addresses for notices set forth above by giving at least ten (10) days’ prior
notice of such change in writing to the other party as aforesaid and otherwise
in accordance with these provisions.

4.4 Successors. The covenants, conditions and agreements contained in this
Guarantee shall bind and inure to the benefit of Guarantor and Fructibail and
their respective successors and assigns.

 

   BNCI Guarantee    8



--------------------------------------------------------------------------------

4.5 Severability. Any provision of this Guarantee or the Real Estate Lease that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating either the portion of that provision which
is not held to be prohibited or unenforceable, or the remaining provisions of
this Guarantee or the Real Estate Lease and without affecting the validity or
enforceability of such provision in any other jurisdiction.

4.6 Counterparts. This Guarantee may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.

4.7 Entire Agreement; Amendments. This Guarantee contains the entire agreement
between the parties and supersedes all prior understandings, if any, with
respect thereto. This Guarantee shall not be modified, changed or supplemented,
except by written instrument executed by both parties.

4.8 Subrogation. Guarantor agrees it will not exercise any rights which it may
acquire by way of subrogation or by any right of indemnity, reimbursement or
other agreement with Austin or any other person or entity until all the
Guaranteed Obligations to Fructibail shall have been completely performed.

4.9 No Contest. Neither Guarantor nor any of its Affiliates shall directly or
indirectly contest the validity of this Guarantee.

 

   BNCI Guarantee    9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has caused this Guarantee to be duly executed as
of the day and year first above written.

 

THE BANK OF NEW YORK COMPANY, INC.

By:   /s/ Bruce Van Saun   Name: Bruce Van Saun   Title: Senior Executive Vice
President & CFO

Acknowledged, Accepted and Agreed:

 

FRUCTIBAIL INVEST By:   /s/ Fabrice Croppi            /s/ Imed Ben Romdhane  

Name: Fabrice Croppi        /s/ Imed Ben Romdhane

 

Title: Co-Heads of Financial Engineering

 

   BNCI Guarantee    10